             Case 5:21-cv-00097-PRW Document 9 Filed 03/23/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) KIMIESHA HILL,                               )
(2) JASON GARNETT, and                           )
(3) KIARA McCORKLE, on behalf of                 )
themselves and all others similarly situated,    )
                                                 )
                       Plaintiffs,               )
                                                 )
vs.                                              )       Case No. CIV-21-97-PRW
                                                 )
(1) TOWN OF VALLEY BROOK,                        )
(2) VALLEY BROOK MUNICIPAL COURT, )
(3) LEWIS NIEMAN, Mayor of Valley Brook, )
in his official capacity,                        )
4) STEPHEN HAYNES, Municipal Judge,              )
in his official and individual capacity,         )
(4) MICHAEL STAMP, Chief of Valley Brook )
Police Department, in his official capacity, and )
(5) VALLEY BROOK POLICE                          )
DEPARTMENT,                                      )
                                                 )
                       Defendants.               )

        UNOPPOSED MOTION OF ALL DEFENDANTS FOR ADDITIONAL
           TIME TO FILE REPLY TO PLAINTIFFS’ RESPONSE TO
                  DEFENDANTS’ MOTION TO DISMISS

        Defendants request an enlargement of the time to file their reply to Plaintiffs’

Response in Opposition to Defendants’ Motion to Dismiss (Dkt. No. 8) (the “Response”).

Defendants state the following in support.

        1.      Defendants filed their Motion to Dismiss (Dkt. No. 7) on February 25,

2021.

        2.      Plaintiffs filed their Response on March 18, 2021.

        3.      Defendants’ reply is currently due Thursday, March 25, 2021.
              Case 5:21-cv-00097-PRW Document 9 Filed 03/23/21 Page 2 of 3




         4.      Defendants ask they be granted an additional seven days, or until Thursday,

April 1, 2021, to file their reply. The purpose of this request is not to delay or otherwise

stall litigation. Due to scheduling conflicts, additional time is needed to complete the

reply.

         4.      Plaintiffs’ counsel does not object to the requested extension.

         5.      The requested extension will have no impact on other deadlines.

                                   RELIEF REQUESTED

         Defendants request that they be given an additional seven (7) days to file their

reply to the Response.

                                             Respectfully submitted,


                                             s/Courtney D. Powell
                                             Andrew W. Lester, OBA No. 5388
                                             Shannon F. Davies, OBA No. 13565
                                             Courtney D. Powell, OBA No. 19444
                                             Anthony J. Ferate, OBA No. 21171
                                             Spencer Fane LLP
                                             9400 N. Broadway Extension, Suite 600
                                             Oklahoma City, Oklahoma 73114-7423
                                             Telephone: (405) 844-9900
                                             Facsimile: (405) 844-9958
                                             alester@spencerfane.com
                                             sdavies@spencerfane.com
                                             cpowell@spencerfane.com
                                             ajferate@spencerfane.com




                                                2
                                                                                   OK 583474.1
         Case 5:21-cv-00097-PRW Document 9 Filed 03/23/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing Unopposed Motion of all
Defendants for Additional Time to File Reply to Plaintiffs’ Response to Defendants’
Motion to Dismiss with the Clerk of the Court by using the ECF system on this Tuesday,
March 23, 2021. I also certify that the foregoing document is being served this day on all
counsel of record identified on this Service List in the manner specified, either via
transmission of Notices of Electronic Filing generated by ECF or via U.S. Mail for those
counsel or parties who are not authorized to receive Notices of Electronic filing
electronically.

Service List
Woodrow K. Glass
WARD & GLASS, LLP
1601 36TH Ave NW
Norman, OK 73072
woody@wardglasslaw.com

Arthur Ago
Tianna Mays
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005
aago@lawyerscommittee.org
tmays@lawyerscommittee.org

Jason A. Leckerman
Lisa Swaminathan
Laura E. Luisi Gavin
Izabella Babchinetskaya
Ballard Spahr LLP
1735 Market St. 51st Floor
Philadelphia, PA 19103
leckermanj@ballardspahr.com
swaminathanl@ballardspahr.com
gavinl@ballardspahr.com
babchinetskayal@ballardspahr.com



                                         s/Courtney D. Powell



                                            3
                                                                                 OK 583474.1
